Exhibit 10.11

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as of the 12th day of
March, 2008, (the “Agreement”) by and between Cost Plus, Inc., a California
corporation (“Cost Plus” or the “Company”), and Barry J. Feld, the undersigned
Executive (“Mr. Feld”). Effective as of the date hereof, this Agreement will
supersede in all respects the employment agreement between Cost Plus and
Mr. Feld, dated October 24, 2005.

Recitals

Cost Plus hired Mr. Feld as Chief Executive Officer by entering into an
employment agreement, dated October 24, 2005 (“2005 Employment Agreement’);

Cost Plus desires to retain the services of Mr. Feld, and Mr. Feld desires to
remain employed by Cost Plus, on the terms and subject to the conditions set
forth in this Agreement;

NOW, THEREFORE, in consideration of the foregoing recital and the respective
undertakings of Cost Plus and Mr. Feld set forth below, Cost Plus and Mr. Feld
agree as follows:

1. Employment.

(a) Duties. Cost Plus agrees to employ Mr. Feld as Chief Executive Officer and
President. Mr. Feld agrees to perform such reasonable responsibilities and
duties as may be required of him by Cost Plus provided, however, that the Board
of Directors of Cost Plus (the “Board”) shall have the right to revise such
responsibilities from time to time as the Board may deem appropriate. Mr. Feld
shall carry out his duties and responsibilities hereunder in a diligent and
competent manner and shall devote his full business time, attention, and energy
thereto. Mr. Feld shall report directly to the Board and shall continue to serve
as a member of the Board, subject to any required stockholder approval.

(b) Term of Employment. Subject to the right of Cost Plus to terminate
Mr. Feld’s employment earlier, in which case Mr. Feld shall be entitled to the
benefits provided for in Section 3 of this Agreement, Cost Plus shall employ
Mr. Feld for an additional term by extending the 2005 Employment Agreement term
by three (3) years so the term of employment ends on October 24, 2012 (the
“Employment Term”).

2. Compensation and Benefits.

(a) Base Compensation. Effective February 1, 2008, Cost Plus shall pay Mr. Feld
as compensation for his services a base salary at the annualized rate of Eight
Hundred Thousand Dollars ($800,000) for the first year of this Agreement. The
Board shall review Mr. Feld’s base salary then in effect at least annually and
make such



--------------------------------------------------------------------------------

increases as the Board may approve in its sole discretion. Such base salary
shall be subject to applicable tax withholding and shall be paid periodically in
accordance with normal Cost Plus payroll practices. The annual compensation
specified in this Section 2(a), together with any increases in such
compensation, is referred to in this Agreement as “Base Compensation.” Mr. Feld
will receive no separate fees for his services as a director during the
Employment Term.

(b) Bonus. Commencing with the 2008 fiscal year, Mr. Feld shall be eligible for
an annual bonus target of no less than one hundred percent (100%) of his Base
Compensation (“Target Bonus”) upon achievement of financial and other goals
under the Cost Plus Management Incentive Plan or any successor plan, as
determined by the Board or the Compensation Committee of the Board (the
“Compensation Committee”). In accordance with standard Cost Plus policies,
Mr. Feld shall be eligible for an annual bonus payout above the target
percentage upon exceptional achievement in exceeding the financial goals
established by the Board or Compensation Committee. The bonus period shall begin
with Cost Plus’s 2008 fiscal year, and the 2008 fiscal year bonus shall be
payable in April 2009 and based on Mr. Feld’s salary for fiscal 2008. The Board
or the Compensation Committee may increase the target bonus in any subsequent
year or years in its sole discretion.

(c) Executive Benefits. Mr. Feld shall be eligible to participate in the
employee benefit plans that are available or that become available, in the
discretion of Cost Plus, to other executives of Cost Plus, subject in each case
to the generally applicable terms and conditions of the plan or program in
question and to the determination of any committee administering such plan or
program. Moreover, during the Employment Term, the Company shall pay the
premiums (i) on a term-life insurance policy for Mr. Feld with a face amount of
two million dollars ($2,000,000), and (ii) subject to Mr. Feld cooperating with
insurance company underwriting requirements and being accepted for the policy
coverage at no more than one hundred and twenty-five percent (125%) of standard
premium rates, on a long-term disability insurance policy providing a benefit of
at least fifty percent (50%) of Mr. Feld’s Base Compensation; provided that such
percentage shall be reduced to the extent that Cost Plus after good faith effort
is unable to obtain such policy.

(d) Vacation. Mr. Feld shall be entitled to four (4) weeks of vacation per year.

(e) Stock Option. In March 2008, Cost Plus shall grant Mr. Feld an option (the
“Third Option”) to purchase 250,000 shares of the Company’s Common Stock under
the Company’s 2004 Stock Plan. The per share exercise price for the Option shall
be equal to the closing price of the Common Stock on the Nasdaq Stock Market on
the date of grant. The term of the Option shall be seven (7) years and the
Option shall vest at a rate of twenty-five percent (25%) per year on the
anniversary of the grant date. Mr. Feld shall be eligible in the future for
options to purchase Cost Plus’s Common Stock or other stock incentives as may be
granted by the Board or the Compensation Committee in its sole discretion. The
terms and conditions of any options granted to Mr. Feld shall be established by
the Board or the Compensation Committee in its sole

 

2



--------------------------------------------------------------------------------

discretion, subject to Section 3 of this Agreement and the terms of the
applicable stock option plan under which the options are granted. All options
granted to Mr. Feld in his capacity as a director before the date of this
Agreement shall continue in accordance with the original terms of those options.

(f) Relocation Expenses. In order to compensate him for the higher cost of
housing in the San Francisco Bay Area, in 2005 Cost Plus paid Mr. Feld a
one-time payment of $750,000, subject to deductions for applicable withholding
and other taxes. In the event Mr. Feld voluntarily resigns from his employment
with Cost Plus prior to October 24, 2009, he shall promptly repay to Cost Plus a
pro rata portion of the $750,000 payment computed by multiplying $750,000 by a
fraction the numerator of which shall be the number of days remaining until
October 24, 2009 and the denominator of which shall be the total number fourteen
hundred and sixty-one.

3. Severance Payments.

(a) Involuntary Termination prior to a Change of Control or More than 18 Months
Following a Change of Control. If, prior to a Change of Control or more than
eighteen (18) months following a Change of Control, Mr. Feld’s employment
terminates as a result of an Involuntary Termination other than for Cause during
the Employment Term, Cost Plus shall pay or provide Mr. Feld with the following
in full satisfaction of its obligations to Mr. Feld under this Agreement
(subject to Mr. Feld executing and not revoking a Release of Claims within
forty-five days of such termination), with such payments and benefits paid no
later than thirty days following the effectiveness of the Release of Claims:

(i) An amount equal to two (2) times the sum of Mr. Feld’s current Base
Compensation and Target Bonus in the year of termination, less applicable tax
withholdings, payable ratably over two (2) years following Mr. Feld’s
termination in accordance with Cost Plus’s standard payroll practice;

(ii) a lump sum amount equal to one hundred percent (100%) of Mr. Feld’s Target
Bonus for the year of termination multiplied by a fraction where the numerator
is the number of days in the applicable bonus period prior to Mr. Feld’s
termination and the denominator is the number of days in the bonus period, less
applicable tax withholdings, payable within thirty (30) days after termination
of employment;

(iii) If Mr. Feld elects coverage under the Consolidated Budget Reconciliation
Act of 1985 (“COBRA”), the Company shall reimburse Mr. Feld for COBRA premiums
paid by Mr. Feld to continue Company-paid health, dental and vision coverage at
the same level of coverage as was provided to Mr. Feld and any of Mr. Feld’s
dependents immediately prior to his employment termination for a period of
eighteen (18) months following his employment termination date, or, if earlier,
until such time as Mr. Feld and his covered dependents become covered under
similar plans of another employer. Such reimbursements shall be paid within
thirty (30) days following Mr. Feld’s payment of the premiums. The date of the
“qualifying event” for Mr. Feld and any dependents shall be the date of
Mr. Feld’s termination of employment;

 

3



--------------------------------------------------------------------------------

(iv) all stock options granted to Mr. Feld during the Employment Term shall vest
in full so as to become fully exercisable as of the date of the termination to
the extent such stock options are outstanding and unexercisable at the time of
such termination;

(v) all restricted stock units with service-based vesting (and no
performance-based vesting) granted to Mr. Feld during the Employment Term shall
vest 100%;

(vi) all outstanding performance share awards granted to Mr. Feld during the
Employment Term shall accelerate their vesting based upon the “on-target” level,
as set forth in the performance share agreement, multiplied by a fraction where
the numerator is the number of days in the applicable performance period prior
to Mr. Feld’s termination and the denominator is the total number of days in the
performance period; and

(vii) any unpaid base salary due for periods prior to the date of termination,
all accrued and unused vacation through the date of termination, and following
submission of proper expense reports, reimbursement for all expenses Mr. Feld
reasonably and necessarily incurred in connection with the business of Cost Plus
prior to termination (the “Accrued Benefits”).

(b) Termination within 18 Months on or After a Change of Control. If, on or
within the eighteen (18) month period after a Change of Control, Mr. Feld’s
employment terminates as a result of an Involuntary Termination other than for
Cause during the Employment Term, Cost Plus shall pay or provide Mr. Feld with
the following in full satisfaction of its obligations to Mr. Feld under this
Agreement (subject to Mr. Feld executing and not revoking a Release of Claims
within forty-five days of such termination), with such payments and benefits
paid no later than thirty days following the effectiveness of the Release of
Claims:

(i) a lump sum amount equal to three (3) times the sum of Mr. Feld’s current
Base Compensation and Target Bonus in the year of termination, less applicable
tax withholdings, payable within thirty (30) days after termination of
employment;

(ii) a lump sum amount equal to one hundred percent (100%) of Mr. Feld’s Target
Bonus for the year of termination multiplied by a fraction where the numerator
is the number of days in the applicable bonus period prior to Mr. Feld’s
termination and the denominator is the number of days in the bonus period, less
applicable tax withholdings, payable within thirty (30) days after termination
of employment;

 

4



--------------------------------------------------------------------------------

(iii) If Mr. Feld elects coverage under COBRA, the Company shall reimburse
Mr. Feld for COBRA premiums paid by Mr. Feld to continue Company- paid health,
dental and vision coverage at the same level of coverage as was provided to
Mr. Feld and any of Mr. Feld’s dependents immediately prior to his employment
termination for a period of eighteen (18) months following his employment
termination date, or, if earlier, until such time as Mr. Feld and his covered
dependents become covered under similar plans of another employer. Such
reimbursements shall be paid within thirty (30) days following Mr. Feld’s
payment of the premiums. The date of the “qualifying event” for Mr. Feld and any
dependents shall be the date of Mr. Feld’s termination of employment;

(iv) all stock options granted to Mr. Feld during the Employment Term shall vest
in full so as to become fully exercisable as of the date of the termination to
the extent such stock options are outstanding and unexercisable at the time of
such termination;

(v) all outstanding performance share awards granted to Mr. Feld during the
Employment Term shall accelerate their vesting based upon the “on-target” level,
as set forth in the performance share agreement, multiplied by a fraction where
the numerator is the number of days in the applicable performance period prior
to Mr. Feld’s termination and the denominator is the total number of days in the
performance period; and

(vi) any Accrued Benefits.

(c) Voluntary Termination or Termination for Cause. If Mr. Feld voluntarily
terminates employment with Cost Plus at any time during the Employment Term (and
not pursuant to an Involuntary Termination) or if Mr. Feld’s employment with
Cost Plus is terminated at any time for Cause, Mr. Feld shall not be entitled to
any additional payments or benefits hereunder, other than any Accrued Benefits.

(d) Limitation on Severance Payments and Benefits. Notwithstanding anything to
the contrary in this Agreement, the severance payments and benefits provided in
this Section 3 shall cease if Mr. Feld, on his own behalf, or as owner, manager,
advisor, principal, agent, partner, consultant, director, officer, stockholder
or employee of any business entity, participates in a retail business
competitive with Cost Plus without the express written authorization of Cost
Plus; provided, however, that it will not be a violation of this Section 3(d)
for Mr. Feld to acquire an investment not more than one percent of the capital
stock of a competing business, whose stock is traded on a national securities
exchange or through the automated quotation system of a registered securities
association.

4. Golden Parachute Excise Tax Gross-Up. In the event that the severance
payments and other benefits provided for in this Agreement or otherwise payable
to Mr. Feld constitute “parachute payments” within the meaning of Section 280G
of the Internal Revenue Code of 1986, as amended (the “Code”) and will be
subject to the excise tax imposed by Section 4999 of the Code, then Mr. Feld
shall receive (i) a payment from Cost Plus sufficient to pay such excise tax,
and (ii) an additional payment from Cost Plus sufficient to pay the excise tax
and federal and state income taxes arising from the

 

5



--------------------------------------------------------------------------------

payments made by Cost Plus to Mr. Feld pursuant to this sentence. Such payment
shall be made by the Company to Mr. Feld within ten (10) days following the date
upon which Mr. Feld remits such taxes to the taxing authorities. Unless Cost
Plus and Mr. Feld otherwise agree in writing, the determination of Mr. Feld’s
excise tax liability and the amount required to be paid under this Section shall
be made in writing by a Big Four national accounting firm (the “Accountants”).
In the event that the excise tax incurred by Mr. Feld is determined by the
Internal Revenue Service to be greater or lesser than the amount so determined
by the Accountants, Cost Plus and Mr. Feld agree to promptly (and in no event
later than the end of the year in which the additional payment or refund is
made) make such additional payment, including interest and any tax penalties, to
the other party as the Accountants reasonably determine is appropriate to ensure
that the net economic effect to Mr. Feld under this Section 4, on an after-tax
basis, is as if the Code Section 4999 excise tax did not apply to Mr. Feld. For
purposes of making the calculations required by this Section 4, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on interpretations of the Code for which there is a “substantial
authority” tax reporting position. Cost Plus and Mr. Feld shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. Cost Plus shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 4.

5. Covenant Not to Solicit.

(a) Until the later of (i) five (5) years after the date of this Agreement, or
(ii) one year after termination of Mr. Feld’s employment, upon the termination
of Mr. Feld’s employment with Cost Plus for any reason, Mr. Feld agrees that he
shall not either directly or indirectly solicit, induce, attempt to hire,
recruit, encourage, take away, hire any employee of Cost Plus, or cause an
employee to leave their employment either for Mr. Feld or for any other entity
or person.

(b) Mr. Feld represents that he (i) is familiar with the foregoing covenant not
to solicit, and (ii) is fully aware of his obligations hereunder, including,
without limitation, the reasonableness of the length of time, scope and
geographic coverage of these provisions.

6. Confidential Information.

(a) Company Information. Mr. Feld agrees at all times during the Employment Term
and thereafter, to hold in strictest confidence, and not to use, except for the
benefit of Cost Plus, or to disclose to any person, firm or corporation without
written authorization of the Board of Directors of Cost Plus, any Confidential
Information of Cost Plus. Mr. Feld understands that “Confidential Information”
means any Cost Plus proprietary information, trade secrets or know-how,
including, but not limited to, market research, product plans, products,
services, customer lists and customers (including, but not limited to, customers
of Cost Plus to whom Mr. Feld becomes acquainted during the term of his
employment), markets, developments, marketing, finances or other business
information disclosed to Mr. Feld by Cost Plus

 

6



--------------------------------------------------------------------------------

either directly or indirectly in writing, orally or by drawings or observation
of parts or equipment. Mr. Feld further understands that Confidential
Information does not include any information that has become publicly known and
made generally available through no wrongful act of Mr. Feld or of others who
were under confidentiality obligations as to that information.

(b) Third Party Information. Mr. Feld recognizes that Cost Plus has received and
in the future will receive from third parties their confidential or proprietary
information subject to a duty on Cost Plus’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Mr. Feld agrees to hold all such confidential or proprietary
information in accordance with Cost Plus’s agreement with such third party.
Mr. Feld also agrees not to disclose such information to any person, firm or
corporation or to use it except as necessary in carrying out his work for Cost
Plus consistent with Cost Plus’s agreement with such third party.

7. Definitions. As used herein, the terms

(a) Cause. “Cause” shall mean:

(i) Mr. Feld has engaged in willful and material misconduct, including willful
and material failure to perform his duties as an officer or employee of Cost
Plus or a material breach of this Agreement and has failed to “cure” such
default within thirty (30) days after receipt of written notice of default from
Cost Plus;

(ii) The commission of an act of fraud or embezzlement resulting in loss, damage
or injury to Cost Plus, whether directly or indirectly;

(iii) Mr. Feld’s use of narcotics, liquor or illicit drugs has had a detrimental
effect on the performance of his employment responsibilities, as determined by
Cost Plus’s Board of Directors;

(iv) Mr. Feld’s violation of Sections 5 or 6 or this Agreement;

(v) The conviction of, or plea of nolo contendere by, Mr. Feld on a felony or
misdemeanor charge that is either in connection with the performance of
Mr. Feld’s obligations to Cost Plus or that shall adversely affect his ability
to perform such obligations;

(vi) Gross negligence, dishonesty, breach of fiduciary duty or material breach
of the terms of the Agreement or any other agreement in favor of Cost Plus; or

(vii) The commission of an act constituting unfair competition with Cost Plus or
inducing any vendor or supplier of Cost Plus to break a contract with Cost Plus.

 

7



--------------------------------------------------------------------------------

(viii) Change of Control. “Change of Control” shall mean the occurrence of any
of the following, in one or a series of transactions:

(1) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities; or

(2) Any action or event occurring within a two-year period, as a result of which
fewer than a majority of the directors are Incumbent Directors. “Incumbent
Directors” shall mean directors who either (A) are directors of the Company as
of the date hereof, or (B) are elected, or nominated for election, to the Board
with the affirmative votes of at least a majority of the Incumbent Directors at
the time of such election or nomination (but shall not include an individual
whose election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to the Company); or

(3) The consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation; or

(4) The consummation of the sale, lease or other disposition by the Company of
all or substantially all the Company’s assets.

(b) Involuntary Termination. “Involuntary Termination” shall mean:

(i) termination by Cost Plus of Mr. Feld’s employment with Cost Plus for any
reason other than Cause;

(ii) a material reduction in Mr. Feld’s Base Compensation (not including bonus),
other than any such reduction which is part of, and generally consistent with, a
general reduction of officer salaries;

(iii) a material reduction in Mr. Feld’s duties, responsibilities, or authority;

(iv) any material breach by Cost Plus of any material provision of this
Agreement that continues uncured for thirty (30) days following notice thereof;

(v) provided, however, none of the foregoing shall constitute Involuntary
Termination to the extent Mr. Feld has voluntarily agreed thereto. Any purported
Involuntary Termination pursuant to Section 7(b)(ii) through 7(b)(iv) will not
be effective until Mr. Feld has delivered to the Company, within sixty (60) days
of the initial existence of the Involuntary Termination condition, a written
explanation which describes the basis for Mr. Feld’s belief that Mr. Feld should
be permitted to terminate his employment and have it treated as an Involuntary
Termination and the Company has been given thirty (30) days following delivery
of such notice to cure any curable violation.

 

8



--------------------------------------------------------------------------------

(c) Release of Claims. “Release of Claims” shall mean a waiver by Mr. Feld of
all claims, causes of action and obligations against Cost Plus or its employees
relating to Mr. Feld’s employment in a form substantially similar to Exhibit A
to this Agreement. Such Release of Claims shall not release Cost Plus from its
obligations under the Amended and Restated Indemnification Agreement between
Mr. Feld and Cost Plus.

8. Prior Agreements. Mr. Feld represents that Mr. Feld has not entered into any
agreements, understandings, or arrangements with any person or entity that he
would breach as a result of, or that would in any way preclude or prohibit him
from, entering into this Agreement with Cost Plus or performing any of the
duties and responsibilities provided for in this Agreement.

9. Conflicting Employment. Mr. Feld agrees that, during the Employment Term,
without the consent of the Board, he will not engage in any other employment,
occupation, consulting or other business activity directly related to the
business in which Cost Plus is now involved or becomes involved during the
Employment Term, nor will he engage in any other activities that conflict with
his obligations to Cost Plus.

10. Returning Company Documents. Mr. Feld agrees that, at the time of leaving
the employ of Cost Plus, he will deliver to Cost Plus (and will not keep in his
possession, recreate, or deliver to anyone else) any and all devices, records,
data, notes, reports, proposals, lists, correspondence, specifications,
materials, equipment, other documents or property, or reproductions of any
aforementioned items developed by Mr. Feld pursuant to his employment with Cost
Plus or otherwise belonging to Cost Plus, its successors, or assigns.

11. Notices. Any notice, report or other communication required or permitted to
be given hereunder shall be in writing to both parties and shall be deemed given
on the date of delivery, if delivered, or three days after mailing, if mailed
first-class mail, postage prepaid, to the following addresses:

If to Mr. Feld, at the address set forth below his signature at the end hereof.

If to Cost Plus:

200 Fourth Street

Oakland, California 94607

Attn: Joan Fujii, Executive Vice President, HR

or to such other address as any party hereto may designate by notice given as
herein provided.

 

9



--------------------------------------------------------------------------------

12. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal substantive laws, and not the choice of
law rules, of California.

13. Amendments. This Agreement shall not be changed or modified in whole or in
part except by an instrument in writing signed by each party hereto.

14. Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

15. Successors.

(a) Company’s Successors. Any successor to Cost Plus (whether direct or indirect
and whether by purchase, lease, merger, consolidation, liquidation or otherwise)
to all or substantially all of Cost Plus’s business and/or assets shall assume
the obligations under this Agreement and agree expressly to perform the
obligations under this Agreement in the same manner and to the same extent as
Cost Plus would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Cost Plus” shall
include any successor to Cost Plus’s business and/or assets that executes and
delivers the assumption agreement described in this subsection (a) or that
becomes bound by the terms of this Agreement by operation of law.

(b) Executive’s Successors. The terms of this Agreement and all rights of
Mr. Feld hereunder shall inure to the benefit of, and be enforceable by,
Mr. Feld’s personal or legal representatives, executors, administrators,
successor, heirs, distributes, devisees or legatees.

16. Entire Agreement. This Agreement, any outstanding stock option agreements
between Cost Plus and Mr. Feld, any outstanding performance share award
agreements between Cost Plus and Mr. Feld, and the Amended and Restated
Indemnification Agreement between Cost Plus and Mr. Feld (the “Indemnification
Agreement”) shall supersede and replace all prior agreements or understandings
relating to the subject matter hereof, and no agreement, representations or
understandings (whether oral or written or whether express or implied) not
expressly set forth in this Agreement, the outstanding stock option agreements,
the outstanding performance share award agreements, and the Indemnification
Agreement have been made or entered into by either party with respect to the
relevant subject matter hereof.

17. Mediation. Mr. Feld and Cost Plus agree that any dispute or controversy
arising out of, relating to, or in connection with this Agreement, or the
interpretation, validity, construction, performance, breach or termination
thereof, shall first be submitted to mediation. The mediation shall be conducted
within forty-five (45) days of either party notifying the other of a dispute or
controversy regarding this Agreement or Mr. Feld’s employment relationship with
Cost Plus. Unless otherwise provided for by law, Cost Plus and Mr. Feld shall
each pay half the costs and expenses of the mediation.

 

10



--------------------------------------------------------------------------------

18. Arbitration.

(a) In the event mediation pursuant to Section 17 fails to resolve a dispute or
controversy, Mr. Feld and Cost Plus agree that any dispute or controversy
arising out of, relating to, or in connection with this Agreement, or the
interpretation, validity, construction, performance, breach, or termination
thereof, shall be finally settled by binding arbitration to be held in Oakland,
California under the National Rules for the Resolution of Employment Disputes
supplemented by the Supplemental Procedures for Large Complex Disputes, of the
American Arbitration Association as then in effect (the “Rules”). The parties
shall be entitled to conduct discovery pursuant to the California Code of Civil
Procedure. The arbitrator may regulate the timing and sequence of such discovery
and shall decide any discovery disputes or controversies between the parties.
The arbitrator may grant injunctions or other relief in such dispute or
controversy. The decision of the arbitrator shall be final, conclusive and
binding on the parties to the arbitration. Judgment may be entered on the
arbitrator’s decision in any court having jurisdiction.

(b) The arbitrator(s) shall apply California law to the merits of any dispute or
claim, without reference to rules of conflicts of law.

(c) Unless otherwise provided for by law, Cost Plus will pay for any
administrative or hearing fees of such arbitration, except that Mr. Feld shall
pay the first $200.00 of any filing fees associated with any arbitration
Mr. Feld initiates.

(d) MR. FELD HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES ARBITRATION.
MR. FELD UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, MR. FELD AGREES TO SUBMIT
ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR
THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION
THEREOF TO BINDING ARBITRATION, AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A
WAIVER OF HIS RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL
DISPUTES RELATING TO ALL ASPECTS OF THE EMPLOYER/EMPLOYEE RELATIONSHIP.

19. Counterparts. This Employment Agreement may be executed in several
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same agreement.

20. Effect of Headings. The section headings herein are for convenience only and
shall not affect the construction or interpretation of this Agreement.

21. Section 409A.

(a) Notwithstanding anything to the contrary in this Agreement, if Mr. Feld is a
“specified employee” within the meaning of Section 409A of the Code and the
final regulations and any other guidance promulgated thereunder (“Section 409A”)
at the time of his termination, and a delay in making any payment or providing
any benefit

 

11



--------------------------------------------------------------------------------

under this Agreement is required by Code Section 409A and any Treasury
Regulations, and IRS guidance thereunder, or necessary in the good faith
judgment of the Company, to avoid Mr. Feld incurring additional tax under
Section 409A, such payments shall not be made until the end of six (6) months
following the date of Mr. Feld’s separation from service in accordance with Code
Section 409A.

(b) This Agreement is intended to comply with the requirements of Section 409A
so that none of the severance payments and benefits to be provided hereunder
will be subject to the additional tax imposed under Section 409A, and any
ambiguities herein will be interpreted to so comply. The Company and Mr. Feld
agree to work together in good faith to consider amendments to this Agreement
and to take such reasonable actions which are necessary, appropriate or
desirable to avoid imposition of any additional tax or income recognition prior
to actual payment to Mr. Feld under Section 409A.

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.

 

COST PLUS, INC. By:   /s/ Joan S. Fujii  

Joan S. Fujii, Executive Vice

President, Human Resources

 

BARRY J. FELD /s/ Barry J. Feld (Signature)       (Print Address)    (Print
Telephone Number)

 

12



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS AGREEMENT

This Release of Claims Agreement (“Agreement”) is made by and between Cost Plus,
Inc. (“Cost Plus”), and Barry J. Feld, the undersigned Executive (“Mr. Feld”)
(together, Cost Plus and Mr. Feld are referred to herein as the “Parties”).

WHEREAS, Mr. Feld was employed by Cost Plus;

WHEREAS, Cost Plus and Mr. Feld have entered into an Amended and Restated
Employment Agreement, dated as of                         , 2008 (the
“Employment Agreement”).

WHEREAS, the Mr. Feld’s employment with Cost Plus terminated effective
                                (the “Termination Date”);

WHEREAS, the Parties have entered into stock option and other equity
compensation agreements (collectively the “Stock Agreements”);

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that Mr. Feld may have
against the Cost Plus and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Mr. Feld’s employment with or separation from Cost Plus; and

NOW THEREFORE, in consideration of the mutual promises made herein, Cost Plus
and Mr. Feld hereby agree as follows:

1. Consideration. Subject to Mr. Feld entering into and not revoking this
Release, and otherwise not breaching his obligations under the Employment
Agreement, Mr. Feld shall receive the applicable severance benefits set forth in
Section 3 of the Employment Agreement.

2. Payment of Salary and Receipt of All Benefits. Mr. Feld acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Cost Plus has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, leave, housing allowances, relocation costs, interest, severance,
outplacement costs, fees, reimbursable expenses, commissions, stock, stock
options, vesting, and any and all other benefits and compensation due to
Mr. Feld.

3. Release of Claims. Mr. Feld agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Mr. Feld by
Cost Plus and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, divisions, and subsidiaries, and predecessor and
successor corporations and assigns (collectively, the “Releasees”). Mr. Feld, on
his own behalf and on behalf of his

 

A - 1



--------------------------------------------------------------------------------

respective heirs, family members, executors, agents, and assigns, hereby and
forever releases the Releasees from, and agrees not to sue concerning, or in any
manner to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Mr. Feld may possess
against any of the Releasees arising from any omissions, acts, facts, or damages
that have occurred up until and including the Effective Date of this Agreement,
including, without limitation:

(a) any and all claims relating to or arising from Mr. Feld’s employment
relationship with Cost Plus and the termination of that relationship;

(b) any and all claims relating to, or arising from, Mr. Feld’s right to
purchase, or actual purchase of shares of stock of Cost Plus, including, without
limitation, any claims for fraud, misrepresentation, breach of fiduciary duty,
breach of duty under applicable state corporate law, and securities fraud under
any state or federal law;

(c) any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

(d) any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act, except as prohibited by law; the Fair Credit Reporting Act; the
Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act; the Employee Retirement Income Security Act of 1974; the Worker
Adjustment and Retraining Notification Act; the Family and Medical Leave Act,
except as prohibited by law; the Sarbanes-Oxley Act of 2002; the Uniformed
Services Employment and Reemployment Rights Act; the California Family Rights
Act; the California Labor Code, except as prohibited by law; the California
Workers’ Compensation Act, except as prohibited by law; and the California Fair
Employment and Housing Act;

(e) any and all claims for violation of the federal or any state constitution;

(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

(g) any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Mr. Feld as a result of this Agreement; and

 

A - 2



--------------------------------------------------------------------------------

(h) any and all claims for attorneys’ fees and costs.

(i) Mr. Feld agrees that the release set forth in this section shall be and
remain in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law, including, but not limited to: (1) Mr. Feld’s right to file a
charge with or participate in a charge by the Equal Employment Opportunity
Commission, or any other local, state, or federal administrative body or
government agency that is authorized to enforce or administer laws related to
employment, against Cost Plus (with the understanding that any such filing or
participation does not give Mr. Feld the right to recover any monetary damages
against Cost Plus; Mr. Feld’s release of claims herein bars Mr. Feld from
recovering such monetary relief from Cost Plus); (2) claims under Division 3,
Article 2 of the California Labor Code (which includes California Labor Code
section 2802 regarding indemnity for necessary expenditures or losses by
Mr. Feld); and (3) claims prohibited from release as set forth in California
Labor Code section 206.5 (specifically “any claim or right on account of wages
due, or to become due, or made as an advance on wages to be earned, unless
payment of such wages has been made”).

4. Acknowledgment of Waiver of Claims under ADEA. Mr. Feld acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”), and that this waiver and release is knowing and
voluntary. Mr. Feld agrees that this waiver and release does not apply to any
rights or claims that may arise under the ADEA after the Effective Date of this
Agreement. Mr. Feld acknowledges that the consideration given for this waiver
and release is in addition to anything of value to which Mr. Feld was already
entitled. Mr. Feld further acknowledges that he has been advised by this writing
that: (a) he should consult with an attorney prior to executing this Agreement;
(b) he has twenty-one (21) days within which to consider this Agreement; (c) he
has seven (7) days following his/her execution of this Agreement to revoke this
Agreement; (d) this Agreement shall not be effective until after the revocation
period has expired; and (e) nothing in this Agreement prevents or precludes
Mr. Feld from challenging or seeking a determination in good faith of the
validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Mr. Feld signs this Agreement and returns it to Cost
Plus in less than the 21-day period identified above, Mr. Feld hereby
acknowledges that he has freely and voluntarily chosen to waive the time period
allotted for considering this Agreement.

 

A - 3



--------------------------------------------------------------------------------

5. California Civil Code Section 1542. Mr. Feld acknowledges that he has been
advised to consult with legal counsel and is familiar with the provisions of
California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND

TO CLAIMS WHICH THE CREDITOR DOES

NOT KNOW OR SUSPECT TO EXIST IN HIS

OR HER FAVOR AT THE TIME OF

EXECUTING THE RELEASE, WHICH IF

KNOWN BY HIM OR HER MUST HAVE

MATERIALLY AFFECTED HIS OR HER

SETTLEMENT WITH THE DEBTOR.

Mr. Feld, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other statute or common law
principles of similar effect.

6. No Pending or Future Lawsuits. Mr. Feld represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against Cost Plus or any of the other Releasees. Mr. Feld also
represents that he does not intend to bring any claims on his own behalf or on
behalf of any other person or entity against Cost Plus or any of the other
Releasees.

7. Application for Employment. Mr. Feld understands and agrees that, as a
condition of this Agreement, Mr. Feld shall not be entitled to any employment
with Cost Plus, and Mr. Feld hereby waives any right, or alleged right, of
employment or re-employment with Cost Plus. Mr. Feld further agrees not to apply
for employment with Cost Plus.

8. No Cooperation. Mr. Feld agrees not to act in any manner that might damage
the business of Cost Plus. Mr. Feld further agrees that he will not knowingly
encourage, counsel, or assist any attorneys or their clients in the presentation
or prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement. Mr. Feld agrees both to immediately notify Cost Plus upon
receipt of any such subpoena or court order, and to furnish, within three
(3) business days of its receipt, a copy of such subpoena or other court order.
If approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Mr. Feld shall state no more than that
he cannot provide counsel or assistance.

9. Non-Disparagement. Mr. Feld agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees. Mr. Feld shall direct any inquiries by potential future employers
to Cost Plus’s human resources department, which shall use its best efforts to
provide only Mr. Feld’s last position and dates of employment.

 

A - 4



--------------------------------------------------------------------------------

10. Breach. Mr. Feld acknowledges and agrees that any material breach of this
Agreement, unless such breach constitutes a legal action by Mr. Feld challenging
or seeking a determination in good faith of the validity of the waiver herein
under the ADEA, or of any provision of the Confidentiality Agreement shall
entitle Cost Plus immediately to recover and/or cease providing the
consideration provided to Mr. Feld under this Agreement, except as provided by
law. Except as provided by law, Mr. Feld shall also be responsible to Cost Plus
for all costs, attorneys’ fees, and any and all damages incurred by Cost Plus in
(a) enforcing Mr. Feld’s obligations under this Agreement or the Confidentiality
Agreement, including the bringing of any action to recover the consideration,
and (b) defending against a claim or suit brought or pursued by Mr. Feld in
violation of the terms of this Agreement.

11. No Admission of Liability. Mr. Feld understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Mr. Feld. No action taken by Cost Plus hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by Cost Plus of any fault
or liability whatsoever to Mr. Feld or to any third party.

12. Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.

13. ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN ALAMEDA COUNTY, BEFORE JAMS,
PURSUANT TO ITS EMPLOYMENT ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE
ARBITRATOR MAY GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE
ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH
CALIFORNIA LAW, INCLUDING THE CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE
ARBITRATOR SHALL APPLY SUBSTANTIVE AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE
OR CLAIM, WITHOUT REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS OF ANY
JURISDICTION. TO THE EXTENT THAT THE JAMS RULES CONFLICT WITH CALIFORNIA LAW,
CALIFORNIA LAW SHALL TAKE PRECEDENCE. THE DECISION OF THE ARBITRATOR SHALL BE
FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES
AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO
INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO ENFORCE THE
ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION SHALL EACH PAY AN EQUAL SHARE
OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND EACH PARTY SHALL SEPARATELY
PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES; PROVIDED, HOWEVER, THAT THE
ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY, EXCEPT
AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY
DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY.

 

A - 5



--------------------------------------------------------------------------------

NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT EITHER PARTY FROM
SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT
HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE
RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN BY REFERENCE.
SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS PARAGRAPH
CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE PARTIES
AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.

14. Tax Consequences. Cost Plus makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Mr. Feld or made on his behalf under the terms of this Agreement.
Mr. Feld agrees and understands that he is responsible for payment, if any, of
local, state, and/or federal taxes on the payments and any other consideration
provided hereunder by Cost Plus and any penalties or assessments thereon.
Mr. Feld further agrees to indemnify and hold Cost Plus harmless from any
claims, demands, deficiencies, penalties, interest, assessments, executions,
judgments, or recoveries by any government agency against Cost Plus for any
amounts claimed due on account of (a) Mr. Feld’s failure to pay or Cost Plus’s
failure to withhold, or Mr. Feld’s delayed payment of, federal or state taxes,
or (b) damages sustained by Cost Plus by reason of any such claims, including
attorneys’ fees and costs.

15. Authority. Cost Plus represents and warrants that the undersigned has the
authority to act on behalf of Cost Plus and to bind Cost Plus and all who may
claim through it to the terms and conditions of this Agreement. Mr. Feld
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

16. No Representations. Mr. Feld represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Mr. Feld has not relied upon any
representations or statements made by Cost Plus that are not specifically set
forth in this Agreement.

17. Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

18. Attorneys’ Fees. Except with regard to a legal action challenging or seeking
a determination in good faith of the validity of the waiver herein under the
ADEA, in the event that either Party brings an action to enforce or effect its
rights under this Agreement, the prevailing Party shall be entitled to recover
its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.

 

A - 6



--------------------------------------------------------------------------------

19. Entire Agreement. This Agreement represents the entire agreement and
understanding between Cost Plus and Mr. Feld concerning the subject matter of
this Agreement and Mr. Feld’s employment with and separation from Cost Plus and
the events leading thereto and associated therewith, and supersedes and replaces
any and all prior agreements and understandings concerning the subject matter of
this Agreement and Mr. Feld’s relationship with Cost Plus, with the exception of
the Stock Agreements.

20. No Oral Modification. This Agreement may only be amended in a writing signed
by Mr. Feld and Cost Plus’s Chief Executive Officer.

21. Governing Law. This Agreement shall be governed by the laws of the State of
California, without regard for choice-of-law provisions. Mr. Feld consents to
personal and exclusive jurisdiction and venue in the State of California.

22. Effective Date. Each Party has seven (7) days after that Party signs this
Agreement to revoke it. This Agreement will become effective on the eighth
(8th) day after Mr. Feld signed this Agreement, so long as it has been signed by
the Parties and has not been revoked by either Party before that date (the
“Effective Date”).

23. Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

24. Voluntary Execution of Agreement. Mr. Feld understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of Cost Plus or any third party, with the full intent of
releasing all of his claims against Cost Plus and any of the other Releasees.
Mr. Feld acknowledges that:

(a) he has read this Agreement;

(b) he has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of his own choice or has elected not to retain
legal counsel;

(c) he understands the terms and consequences of this Agreement and of the
releases it contains; and

(d) he is fully aware of the legal and binding effect of this Agreement.

 

A - 7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

    Cost Plus, Inc. Dated:                                     By            

[Click and Type Officer Name]

[Click and Type Title]

 

    Barry J. Feld Dated:                                             Barry J.
Feld

 

A - 8